 1 NICHOLAS A. TRUTANICH
   United States Attorney
 2 District of Nevada

 3 ALLISON J. CHEUNG, CSBN 244651
   Special Assistant United States Attorney
 4 160 Spear Street, Suite 800
   San Francisco, California 94105
 5 Telephone: (415) 977-8942
   Facsimile: (415) 744-0134
 6 E-Mail: allison.cheung@ssa.gov

 7 Attorneys for Defendant

 8
                                   UNITED STATES DISTRICT COURT
 9
                                          DISTRICT OF NEVADA
10

11   RANDY DAVIS,                                   )
                                                    )   Case No.: 3:19-cv-00402-MMD-WGC
12          Plaintiff,                              )
                                                    )   STIPULATION FOR THE AWARD AND
13                  v.                              )   PAYMENT OF ATTORNEY FEES AND
                                                    )   EXPENSES PURSUANT TO THE EQUAL
14   ANDREW SAUL,                                   )   ACCESS TO JUSTICE ACT, 28 U.S.C.
     Commissioner of Social Security,               )   § 2412(d), AND COSTS PURSUANT TO
15                                                  )   28 U.S.C. § 1920
            Defendant.                              )
16                                                  )
                                                    )
17

18

19          IT IS HEREBY STIPULATED by and between the parties through their undersigned counsel,

20 subject to the approval of the Court, that Plaintiff Randy Davis be awarded attorney fees and expenses

21 in the amount of four thousand four hundred and forty-nine dollars and fifty-three cents ($4,449.53)

22 under the Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412(d), and costs in the amount of four

23 hundred dollars ($400.00) under 28 U.S.C. § 1920. This amount represents compensation for all legal

24 services rendered on behalf of Plaintiff by counsel in connection with this civil action, in accordance

25 with 28 U.S.C. §§ 1920, 2412(d).

26 //
 1          After the Court issues an order for EAJA fees to Plaintiff, the government will consider the

 2 matter of Plaintiff’s assignment of EAJA fees to Olinsky Law Group. Pursuant to Astrue v. Ratliff,

 3 560 U.S. 586, 598, 130 S.Ct. 2521, 177 L.Ed.2d 91 (2010), the ability to honor the assignment will

 4 depend on whether the fees are subject to any offset allowed under the United States Department of

 5 the Treasury’s Offset Program. After the order for EAJA fees is entered, the government will

 6 determine whether they are subject to any offset.

 7          Fees shall be made payable to Plaintiff, but if the Department of the Treasury determines that

 8 Plaintiff does not owe a federal debt, then the government shall cause the payment of fees, expenses

 9 and costs to be made directly to Olinsky Law Group, pursuant to the assignment executed by Plaintiff.

10 Any payments made shall be delivered to counsel, Melissa A. Palmer.

11          This stipulation constitutes a compromise settlement of Plaintiff’s request for EAJA attorney

12 fees, and does not constitute an admission of liability on the part of Defendant under the EAJA or

13 otherwise. Payment of the agreed amount shall constitute a complete release from, and bar to, any and

14 all claims that Plaintiff Randy Davis and/or Melissa A. Palmer, including Olinsky Law Group, may

15 have relating to EAJA attorney fees in connection with this action.

16          This award is without prejudice to the rights of Melissa A. Palmer and/or Olinsky Law Group

17 to seek Social Security Act attorney fees under 42 U.S.C. § 406(b), subject to the savings clause

18 provisions of the EAJA.

19          This stipulation resolves the matters raised in the Motion for Attorney’s Fees filed on March

20 25, 2020 (Dkt. No. 16).

21

22 Dated: April 1, 2020                          Respectfully submitted,

23                                               OLINSKY LAW GROUP
24                                               /s/ Melissa A. Palmer
                                                 MELISSA A. PALMER
25                                               (*as authorized via email on April 1, 2020)
                                                 Attorney for Plaintiff
26                                                     2
 1

 2 Dated: April 1, 2020   Respectfully submitted,

 3                        NICHOLAS A. TRUTANICH
                          United States Attorney
 4
                          /s/ Allison J. Cheung
 5                        ALLISON J. CHEUNG
                          Special Assistant United States Attorney
 6                        Attorneys for Defendant
 7

 8

 9

10                                 IT IS SO ORDERED:
11
                                   HON. MIRANDA M. DU
12                                 UNITED STATES DISTRICT COURT JUDGE
13
                                           April 1, 2020
                                   DATED: ___________________________
14

15

16

17

18

19

20

21

22

23

24

25

26                             3
         Case 3:19-cv-00402-MMD-WGC Document 17 Filed 04/01/20 Page 4 of 4




 1                                     CERTIFICATE OF SERVICE

 2         I, Allison J. Cheung, certify that the following individual(s) were served with a copy of the

 3 foregoing STIPULATION FOR THE AWARD AND PAYMENT OF ATTORNEY FEES AND

 4 EXPENSES PURSUANT TO THE EQUAL ACCESS TO JUSTICE ACT, 28 U.S.C. § 2412(d),

 5 AND COSTS PURSUANT TO 28 U.S.C. § 1920 on the date, and via the method of service,

 6 identified below:

 7
           CM/ECF:
 8
           Melissa Palmer
 9         mpalmer@windisability.com
           Attorney for Plaintiff
10

11         Hal Taylor
           haltaylorlawyer@gbis.com
12         Attorney for Plaintiff
13         Dated: April 1, 2020
14
                                                           /s/ Allison J. Cheung
15                                                         ALLISON J. CHEUNG
                                                           Special Assistant United States Attorney
16

17

18

19

20

21

22

23

24

25

26                                                     4
